 4320 NLRB No. 19DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The General Counsel excepts solely to the judge's erroneous ref-erence to discriminatee Brian Frigon as ``Daniel'' Frigon in his rec-
ommended Order and notice. This unopposed exception is granted
and the recommended Order and notice shall be modified accord-
ingly. We shall also conform the judge's reinstatement language to
that traditionally used by the Board. We also correct this same erro-
neous reference in his conclusions of law, at par. 3.Dockendorf Electric, Inc. and Local Union 910,International Brotherhood of Electrical Work-
ers, AFL±CIO and Local Union 438, Inter-national Brotherhood of Electrical Workers,
AFL±CIO and Local Union 300, InternationalBrotherhood of Electrical Workers, AFL±CIO
and Local Union 363, International Brother-hood of Electrical Workers, AFL±CIO. Cases3±CA±18808, 3±CA±18902, 3±CA±18918 (for-
merly 1±CA±32166), and 3±CA±19316December 15, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEOn October 25, 1995, Administrative Law JudgeSteven Davis issued the attached decision. The General
Counsel filed an exception.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exception and has decided to
grant the General Counsel's exception1and to adoptthe recommended Order as modified.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Dockendorf Electric, Inc., Saratoga Springs, New
York, its officers, agents, successors, and assigns, shall
take the action set forth in the Order, as modified.1. Substitute the following for paragraphs 2(a) and(b).``(a) Offer Donald Sayer immediate employment inthe same position in which he would have been hired
in the absence of the discrimination against him, and
offer Brian Frigon and Christopher Grant immediate
and full reinstatement to their former positions or, if
such positions no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or
other rights and privileges previously enjoyed, and
make each of them whole, with interest, for any loss
of earnings and benefits each of them may have suf-
fered as a result of the unlawful treatment of them, as
set forth in the remedy section of this decision.``(b) Remove from its files and memoranda, records,or other references to the unlawful refusal to hire and
to the unlawful refusal to recall or rehire, and the un-
lawful layoff of Donald Sayer, Brian Frigon, and
Christopher Grant, as set forth above, and notify each
of them, in writing, that this has been done and the un-
lawful actions taken against them will not be used
against them in any way.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to hire, refuse to recall or re-hire, or lay off, or otherwise discriminate against em-
ployees in order to discourage them from engaging in
activities in behalf of a labor organization.WEWILLNOT
warn employees that if they speakabout union matters they will be discharged, or warn
them that they can not speak about the Union.WEWILLNOT
warn employees that they cannot en-gage in union activities or they will be transferred.WEWILLNOT
threaten to lay off employees if theyengaged in union activities.WEWILLNOT
interrogate employees about theirunion membership, or threaten to discharge them if
they engaged in union activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
the rights guaranteed them by Section 7 of the Act.WEWILL
offer Donald Sayer immediate employmentin the same position in which he would have been
hired in the absence of the discrimination against him,
and offer Brian Frigon and Christopher Grant imme-
diate and full reinstatement to their jobs or, if such po-sitions no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or other
rights and privileges previously enjoyed, and make
each of them whole, with interest, for any loss of earn-
ings and benefits each of them may have suffered as
a result of the unlawful treatment of them.WEWILL
remove from our files and memoranda,records, or other references to the unlawful refusal to
hire, and to the unlawful layoff, of Donald Sayer,
Brian Frigon, and Christopher Grant, as set forth
above, and notify each of them, in writing, that this 5DOCKENDORF ELECTRIC1The relevant docket entries are as follows: An original chargeand an amended charge in Case 3±CA±18808 were filed by Local
910 on September 2 and December 29, 1994, respectively. A charge
in Case 3±CA±18902 was filed by Local 438 on October 11, 1994.
A charge in Case 3±CA±18918 was filed by Local 300 on October
3, 1994, and originally assigned Case 1±CA±32166. On October 26,
1994, the General Counsel issued an order transferring Case 1±CA±
32166 from Region 1 to Region 3 and designating it Case 3±CA±
18918. An original charge, an amended charge, and a second amend-
ed charge were filed in Case 3±CA±19316 by Local 363 on April
20, June 2 and 9, 1995, respectively.On January 19, 1995, an order consolidating cases, consolidatedcomplaint and notice of hearing was issued in Cases 3±CA±18808,
3±CA±18902, and 3±CA±18918.On June 12, 1995, an order further consolidating cases, amendedconsolidated complaint and notice of hearing was issued in the
above cases, and in Case 3±CA±19316.On July 3, 1995, an amendment to the order further consolidatingcases was issued.2Hereafter, all dates refer to 1994, unless otherwise indicated.3The union journeyman electrician's pay rate is about $19.17 perhour.has been done and that the unlawful actions takenagainst them will not be used against them in any way.DOCKENDORFELECTRIC, INC.Alfred M. Norek, Esq., for the General Counsel.James M. O'Brien, Esq., of Saratoga Springs, New York, forthe Respondent.DECISIONSTATEMENTOFTHE
CASESTEVENDAVIS, Administrative Law Judge. Based uponcharges filed by Locals 300, 363, 438, and 910 of the Inter-
national Brotherhood of Electrical Workers, AFL±CIO, an
order further consolidating cases, amended consolidated com-
plaint and notice of hearing was issued on June 12, 1995, al-
leging that Dockendorf Electric, Inc. (Respondent) violated
Section 8(a)(1) and (3) of the Act.1The complaint, as further amended, generally alleges thatRespondent made unlawful statements to its employees, and
engaged in unlawful hiring and layoff practices at its jobsites
in Ogdensburg and Queensbury, New York, Rutland, Ver-
mont, and Kingston, New York.Respondent's answers denied the material allegations ofthe complaint, and on July 17, 18, and 19, 1995, a hearing
was held before me in Albany, New York.On the evidence presented in this proceeding, and my ob-servation of the demeanor of the witnesses, and after consid-
eration of the briefs filed by General Counsel and Respond-
ent, I make the followingFINDINGSOF
FACTJurisdictionRespondent, a New York corporation, having its place ofbusiness in Saratoga Springs, New York, has been engaged
in the building and construction industry as an electrical con-
tractor. During the past year, Respondent has derived gross
revenues in excess of $1 million, of which an amount in ex-
cess of $50,000 was derived from providing services to other
enterprises which are directly engaged in interstate com-
merce. Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.Respondent further admits, and I find, that Locals 300,363, 438, and 910 are labor organizations within the meaning
of Section 2(5) of the Act. ``Union'' will sometimes collec-
tively refer to the separate Locals or to the International
Brotherhood of Electrical Workers.The Alleged Unfair Labor PracticesI. THEFACTS
Respondent, a nonunion electrical subcontractor, doesbusiness in several Northeast States. The issues which arose
here relate to its performance of subcontracts in large retail
department stores.Respondent has been in business since about 1979. Doug-las Dockendorf, its sole stockholder, is a licensed electrician,
having apprenticed in the Union's training program, and
early in his career having been a member of the Union.A. The Ogdensburg JobsiteOn about April 8, 1994,2Thomas Lawlee, a full-time paidorganizer for Local 910, learned from the New York State
Department of Labor (DOL) that Respondent was seeking
electricians for a Wal-Mart project in Ogdensburg, New
York. Lawlee notified other union members, all of whom
were interviewed by Dockendorf on May 19. Tape record-
ings were secretly made by some of the union members of
their interviews. The union members interviewed were
Lawlee, Michael Davis, Joseph Lesperance, Donald Sayer,
and Michael O'Brian, all of whom were journeyman elec-
tricians, also called mechanics.In addition to those union members, Dockendorf alsointerviewed about 13 other applicants, including Norman
Jobin, a helper, and mechanics Jeffrey Mee and Tim
Whiteford.1. The employees' testimonyThomas LawleeAt the interview, Dockendorf commented upon Lawlee's30 years' experience in the industry, which was summarized
in his application. Dockendorf informed Lawlee that the pay
rate was $14 to $15 per hour which Lawlee said was accept-
able.3Dockendorf said that he was still interviewing appli-cants, and would be calling in about 1 week. Then Lawlee
announced that he was a paid organizer for the Union and
was available for employment. Dockendorf replied, ``O.K.
That's fineÐO.K. we certainly will give you a shotÐI say
we're interviewing today and we'll be giving you a call in
about 2 weeks. The job won't start for probably a month.''Dockendorf further told Lawlee that he expected to hiresix to seven employees, and would not begin hiring for 3 to
4 weeks. When Lawlee said that he possessed the qualifica-
tions for hire, Dockendorf agreed, and said, ``I don't have
any problem with what you're doing or who you worked for
before. It doesn't make any difference to me.... I 
want 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
people to be on the job and be there and give me a daysworth of workÐthat's what I'm looking for.''Ordinarily, union members are not permitted to accept em-ployment offered by nonunion contractors. However, Lawlee
testified that he had permission to accept such employment,
and could retain any wages earned from such work in addi-
tion to his union salary.Lawlee was not thereafter contacted or hired byDockendorf, and did not visit the jobsite.Michael DavisDavis, a union member, gave his resume to Dockendorf.It had several references to Local 910: it noted that after tak-
ing a 4-year course with the Union, he became a certified
journeyman in that Union; he was the press secretary and
chairman of various committees of that Union; he served as
a certified apprenticeship instructor; and listed as a reference,
the business agent of the Union. He also testified that his ex-
perience, listed on the resume, consisted of work for well-
known area union contractors.Dockendorf noted at the interview that Davis had muchexperience, and told him the wage rate was $15 per hour.
Davis said that that was acceptable. Dockendorf said that he
would call him, and that the job would begin in 2 to 3
weeks.Thereafter, Davis was not contacted or hired by Respond-ent, and did not visit the jobsite.Joseph LesperanceLesperance, a union member with 40 years' experience,was told by Dockendorf that the wage rate was $14 per hour,
which might be less than he ``normally'' received, and asked
whether that was acceptable. Lesperance replied that it was
``negotiable'' to which Dockendorf answered that Respond-
ent is an ``open shop.'' Dockendorf then said that he would
be ``inclined to give you a shot'' if he would work for the
wage mentioned, to which Lesperance agreed. Dockendorf
said that he would be calling people within the next 3 weeks,
from the middle to the end of June, and that he would call
Lesperance in a few weeks ``when we actually start to hire.''
Dockendorf also said that he would keep Lesperance in mind
``for sure to come to work.'' He also indicated that it ap-
peared that Lesperance was capable of ``running'' or super-
vising the job.Lesperance was not contacted or hired by Respondent, anddid not visit the jobsite.Donald SayerSayer, a union member, testified that Dockendorf told himthat he was ``more than qualified.'' Sayer agreed to a $14-
per-hour wage rate, and Dockendorf said that when the job
began and he was hiring employees, he would call him.
Dockendorf also told Sayer that it appeared from his applica-
tion that most of his work experience had been for union
companies. Sayer said that it was.Not having heard from Dockendorf, on July 26 Sayer vis-ited the jobsite and asked Supervisor James Winslow if Re-
spondent was hiring. Winslow said that no hiring was taking
place then, but that he should return the following week, as
he expected to discharge one or two workers who were not
performing well. Sayer phoned Dockendorf on July 26 at thattime and was told that he had just hired the last man he be-lieved he would need. Dockendorf did not recall that con-
versation.Sayer returned to the jobsite thereafter on 2 successiveweeks and was told that Respondent was not hiring.Michael O'BrianO'Brian, a union member, did not disclose his union affili-ation during his interview. In fact, in answer to the applica-
tion's instruction to ``list any important skill or related train-
ing'' he wrote ``work electrical field 15 yrs. nonunion.''At the tape recorded interview, Dockendorf noted thatO'Brian had much experience. O'Brian accepted
Dockendorf's offer of $13 to $14 per hour. Dockendorf told
him that he was not actually hiring that day, but just inter-
viewing, and that the job would not start for another 3 to 4
weeks, at which time he would call.O'Brian offered that he knew ``every swinging electricianbetween here and anywhere you wanted to goÐI know I've
been 15 years non-union.... I 
know all the boys. I couldhelp you out on a crew.'' Dockendorf replied, ``Well that's
what I'm looking to put togetherÐobviouslyÐyou know.''
O'Brian then said that that was the ``same thing I did for
Radec. If a guy come on the job I'd seen him. If he's been
working as an electrician I know him.'' Dockendorf re-
sponded: ``Right ... I can say a whole lot about that other

stuff ... and don't say anything aboutÐI just want to put

people on there that will give me a days work.'' O'Brian
worked for Radec, a nonunion electrical contractor, for 2
years.Dockendorf also told O'Brian that he had more applicantsto speak to that day, but that he was ``95% sure we'll prob-
ably put you on.'' Dockendorf also said that Respondent
would be hiring within the next few weeks, and that the job
would last until September or October, and after its comple-
tion Respondent had other jobs, including Vermont and
Pennsylvania, which he implied O'Brian could work on.
Dockendorf said that Respondent employs about 100 workers
during the summer, but has only 30 to 40 in the winter.
When O'Brian remarked that he was ``sick of getting laid
off,'' Dockendorf replied, ``if you produce for me I'll keep
you on.... Do a 
good job for meÐyou'll stay onÐtherewon't be any layoffs.'' Dockendorf wrote ``hire'' on his ap-
plication, and stated that he may have written that at the time
of the interview.Not having heard from Dockendorf, O'Brian visited thejobsite 2 weeks after the interview, and also phoned
Dockendorf, who told him that he was not sure when the job
would start. Thereafter, O'Brian visited the site two or three
more times, and was told by Supervisor Winslow that hiring
should begin soon.In late June or early July, Dockendorf told O'Brian to re-port to work. Respondent's payroll sheet indicates that
O'Brian began work in the week ending July 19. He workedfor 19 weeks and then quit. His last payday was on Novem-
ber 22.During his employment with Respondent, O'Brian ob-served that other workers who had also worked for Radec
were then working for Respondent. 7DOCKENDORF ELECTRIC4The applications stated that there were attached sheets, but thoseattachments were not offered in evidence. The application of
Whiteford was not located by Respondent.5Mee did not testify.2. Respondent's evidenceDockendorf denied discriminating in hiring against unionmembers. He stated that he is only concerned with getting
a day's work from an employee, not whether the worker is
a union member.Dockendorf interviewed about 15 or 16 applicants for em-ployment at the DOL, and of those he interviewed, about 4
or 5 were hired. He stated that at the time of the interviews,
he expected that the project would begin within 1 or 2
weeks. However, delays caused by the general contractor re-
sulted in Respondent's work not beginning until mid-July.Accordingly, about 2 months elapsed from the time of theMay 19 interviews until hiring took place and work began
in mid-July.Dockendorf stated that the area in which the project wasbeing built was economically depressed, and as a result many
qualified applicants visited the site. He testified that follow-
ing the DOL interviews, about 30 to 40 applicants visited the
jobsite and submitted applications to Winslow, who faxed the
applications of qualified workers to Dockendorf. A decision
as to hiring was made based upon Winslow's recommenda-
tion and upon the applicant's qualifications.Dockendorf testified that those applicants who were hiredwere those who appeared at the jobsite, and that all of those
hired had visited the site. Following the DOL interviews, he
did not contact any of those applicants prior to hiring for the
job. He told them at the interview that he would be contact-
ing them because he believed that the job would start within
the next 2 weeks, and that hiring would take place quickly.
However, the job and hiring for it, did not begin until 2
months later.Dockendorf stated that when Respondent was directed bythe contractor to begin work, positions had to be filled quick-
ly. The most efficient way to do so was to hire the wellqualified applicants who had just visited the site, and were
available immediately.Dockendorf conceded that he told Lawlee at the DOLinterview that he was qualified for hire, but nonetheless did
not hire him because there were many qualified applicants
who he knew were available immediately to begin work at
the time he needed them to actually startÐ2 months after the
DOL interviews. He knew that those he hired were available
immediately because they came to the site shortly before hir-
ing began. He believed that Lawlee, and others he inter-
viewed 2 months earlier would probably not be available had
he called them. In addition, the decision to hire was also
based upon the applicant's showing ``enough initiative'' to
come to the site.Dockendorf stated that the notation on O'Brian's applica-tion that he had worked on nonunion jobs had no effect upon
his being hired. Dockendorf also hired three other applicants
who he interviewed on May 19: Jeffrey Mee, Norman Jobin,
and Thomas Whiteford. Those employees did not testify. The
applications of Mee and Jobin, which were given to
Dockendorf, do not bear any indication that they were mem-
bers of the Union.4Supervisor Winslow arrived at the jobsite on June 1. Hewas the only employee of Respondent from then until theweek ending July 19, when a full crew, consisting of Wins-low, two helpers, and two mechanics, began work. The two
mechanics were O'Brian, who was interviewed on May 19
and who visited the site three or four times before he was
hired, and Gordon Stevens, whose application is dated July
18.The same crew worked the following week, the week end-ing July 26. The next week, the week ending August 2, in
addition to the four employees set forth above, an additional
eight employees began work. They included mechanics Jef-
frey Mee, who was interviewed on May 19, and who filed
an application at the jobsite according to Winslow;5JohnJohnson, whose application is dated August 2; Thomas
Whiteford, who was interviewed on May 19; and Glen
Woods, whose application is dated July 14.These employees worked for the next 10 weeks, until theweek ending October 18, when certain of them were laid off.
Fewer employees were employed in the following weeks,
until only two were employed in the week ending December
27. Only one employee was employed in the week ending
January 10, 1995, and no further employees were employed
on that job thereafter.3. Analysis and discussionThe complaint alleges, and Respondent admits that onabout May 15, it refused to hire mechanics Thomas Lawlee,
Michael Davis, Joseph Lesperance, and Donald Sayer for the
Ogdensburg jobsite. General Counsel argues that Respondent
refused to hire them because of their membership in and ac-
tivities on behalf of the Union in violation of Section 8(a)(3)
of the Act.General Counsel contends that the evidence establishesthat Respondent deliberately failed to contact or hire the ap-
plicants because of their union affiliations, and instead ithired those people who did not appear to be affiliated with
the Union.It is clear that Respondent possessed knowledge that appli-cants Lawlee, Davis, Lesperance, and Sayer had union con-
nections. Lawlee admitted such to Dockendorf; Davis' re-
sume had several references to Local 910; Lesperance was
informed that Respondent was an ``open shop'' which might
pay him less than he ``normally'' received; and Dockendorf
noted that most of Sayer's experience was for union compa-
nies.Dockendorf told the applicants that he would contact themwhen hiring began. He did not do so. Rather, instead of call-
ing them, he hired individuals who visited the jobsite at the
time that the job was starting. He stated that he believed that
it was ``understood'' that they should contact him, but he did
not tell them that. Thus, at the time of the interview the ap-
plicants were told that they were qualified, could expect to
be hired, and would be contacted when hiring began.
Dockendorf misled them into believing that they would hear
from him as to when to report to work. Instead, without con-
tacting them, he hired others.From this evidence, General Counsel asks that I draw aninference that Respondent was motivated by union animus in
refusing to hire Lawlee, Davis, Lesperance, and Sayer.There is no direct evidence that Respondent possessed ani-mus toward the Union in its hiring practices at Ogdensburg. 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6It should be noted that despite O'Brian's obvious nonunion affili-ation, Respondent did not contact or ``court'' him prior to his visit
to the jobsite, but hired him only after he went to the site, and Re-
spondent was ready to hire.7Employee Boyd worked for 16 hours during the week endingJuly 26, but did not work before then or after. The record did not
establish whether he was a mechanic or helper.Rather, during the interviews of the applicants with knownunion affiliations, Dockendorf expressed a completely neutral
attitude toward their union membership, stating that he was
not concerned about such membership as long as they gave
him a full day's work.However, it appears that those applicants whose union af-filiations became known to Respondent, were not hired, and
that those applicants who expressed a definite nonunion work
record, such as O'Brian, and those whose union affiliations
were not known to Respondent, such as Mee and helper
Jobin, were hired. ``Such a blatant disparity is sufficient to
support a prima facie case of discrimination.'' Fluor Daniel,Inc., 304 NLRB 970, 971 (1991).I accordingly find that General Counsel has made a primafacie showing that the union affiliations of Lawlee, Davis,
Lesperance, and Sayer were motivating factors in its decision
not to hire them for the Ogdensburg jobsite. Wright Line,251 NLRB 1083 (1980).I find credible Dockendorf's reasoning that he did not con-tact the alleged discriminatees because at the time he was or-
dered to begin the job and had to hire employees quickly he
did not know their availability, having interviewed them 2
months before. Accordingly, Respondent's explanation is rea-
sonable that given the demands for the immediate hire of
mechanics, he hired those who visited the site at about the
time of hire.Thus, the only two mechanics hired at the start of the jobwere O'Brian and Gordon Stevens. O'Brian, who was inter-
viewed on May 19, was hired only after he visited the jobsite
at least three times.6Stevens, whose application is dated July18, began work that week. I credit Dockendorf's testimony
that Stevens and all of those hired, visited the jobsite.Lawlee, Davis, and Lesperance did not visit the jobsite,and Dockendorf was therefore not aware of their immediate
availability at the time the job was set to begin. At the start
of the job he needed to employ workers who he knew were
then available. O'Brian and Stevens were immediately avail-
able as they had visited the jobsite. Dockendorf was thus as-
sured of their prompt availability to work. In contrast,
Dockendorf would have had to contact Lawlee, Davis, and
Lesperance, such contact being 2 months after their inter-
views, and he testified that had he done so, he believed that
he would have found them to be unavailable.Respondent maintained the same crew for 2 weeks, duringthe weeks ending July 19 and 26.7Thus, Respondent had noneed for additional employees during those 2 weeks. The fol-
lowing week, the week ending August 2, however, in addi-
tion to O'Brian and Stevens, four more mechanics were
hired, all of whom, pursuant to Dockendorf's credited testi-
mony, visited the jobsite prior to their hire. Accordingly, 2.5
months had by then elapsed since his interviews of Lawlee,
Davis, and Lesperance. Their availability, in contrast to those
who visited the site and were available for hire, was even
more remote at that time.The mechanics hired during the week ending August 2were Mee and Whiteford, both of whom were interviewed on
May 19; Johnson, whose application is dated August 2; and
Glen Woods, whose application is dated July 14. As set forth
above, I credit Dockendorf's testimony that they visited the
jobsite prior to their hire.The situation with Sayer is somewhat different, however.I credit his testimony, which was corroborated by O'Brian,
that he visited the jobsite several times. While at the site,
Sayer inquired about work, and spoke to Winslow and
Dockendorf about the possibility of being hired. Thus,
Dockendorf's condition of hiring, that the employee appears
at the jobsite, was met by Sayer. I credit his testimony that
on July 26 he phoned Dockendorf from the job trailer and
was told that he had just hired the last employee he expected
to hire for some time. Dockendorf did not recall this con-
versation, but did not deny it. The evidence does not support
the truth of Dockendorf's statement to Sayer.Thus, during the week following Sayer's July 26 phonecall, which was the week ending August 2, Johnson began
work. Johnson, whose application was dated August 2, was
obviously hired after Sayer spoke to Dockendorf on July 26,
as the hiring process consists of an application being com-
pleted, then faxed to Respondent's office, and then a hiring
decision being made. Sayer's application was on file on May
19, when he was interviewed at the DOL, and he appeared
at the jobsite just as Mee and Whiteford did, who were also
interviewed on May 19.Accordingly, Dockendorf's remark to Sayer on July 26that he had just hired the last employee he expected to hire
was not true. Shortly thereafter he hired Johnson, who
worked with Mee, Whiteford, and Glen Woods in the week
ending August 2.Therefore, I believe that Respondent has met its burdenunder Wright Line of proving that it would not have hiredLawlee, Davis, and Lesperance even in the absence of its
knowledge of their union affiliations. Thus, as set forth
above, Respondent established a legitimate reason for not se-
lecting them, that they had not visited the jobsite, and thus
their availability was unknown to it at the time that it began
hiring. Respondent's failure to hire individuals from those
who it interviewed in May is adequately explained by its
need to immediately hire individuals when work began 2
months later. The most efficient way of doing so was by hir-
ing workers from among those who applied at the jobsite at
the time it began work. Respondent hired only those who ap-
peared at the jobsite and were then available to work.Respondent has established a legitimate, recognized prac-tice of ``gate hiring.'' ``Gate hiring practices usually carry
with it the connotation that the person actually standing at
the gate is the one who is preferred over someone who is
not, even if [that person has] an application on file.'' BayControl Services, 315 NLRB 30, 35 (1994). ``Gate hiring... means [that] qualified employees who appear at the gate

at the right time are the ones who are hired.'' Bay Control,supra at 37. General Counsel has failed to show that Re-
spondent deviated from that practice.Accordingly, I find and conclude that Respondent had anadequate business reason for not hiring Lawlee, Davis, and
Lesperance, and that it has met its burden under Wright Lineof proving that it would not have hired them even in the ab-
sence of their union affiliations and activities. 9DOCKENDORF ELECTRICI reach a different conclusion, however, regarding Sayer.Sayer visited the jobsite on July 26 and was told by
Dockendorf that he had just hired the last man needed for
the job. First, Sayer met the condition established by
DockendorfÐthat he visit the jobsite. When he visited the
site that day, he was erroneously told by Dockendorf that he
had just hired the last man needed. The evidence establishes
that shortly after that time, Johnson filed an application, was
hired and began work. I accordingly find that Respondent
has not met its Wright Line burden with respect to Sayer.I therefore find and conclude that Respondent did not vio-late the Act by its refusal to hire Lawlee, Davis, and
Lesperance. I further find, however, that Respondent violated
Section 8(a)(3) and (1) of the Act by refusing to hire Sayer.B. The Queensbury and Rutland JobsitesBrian Frigon, a mechanic and assistant business managerand construction organizer for Local 300, obtained a referral
for employment with Respondent from the DOL. He ar-
ranged an interview with Dockendorf, and brought with him
Howard Metzner, a union member who was a helper. At the
jobsite interview of September 9, at which neither revealed
their union affiliation, they were hired. Frigon agreed to a
salary of $11 per hour. Although they were hired to work
at the Rutland, Vermont site, electrical work had not yet
begun there, and they agreed to work at the Queensbury,
New York jobsite.Dockendorf told the men that they would meet two otheremployees at Queensbury, Donald Samplatsky and Ed Marro,
who he promised to return to Rutland.Frigon began work at Queensbury on September 13. Short-ly after he arrived, Dockendorf asked him if he was inter-
ested in ``running'' the project as foreman in Rutland. When
Frigon said he was interested, Dockendorf introduced him to
Marro, and told Marro that Frigon would be running the Rut-
land job.The following day, Dockendorf told Frigon that he be-lieved that he had good qualifications and a good general
knowledge of the trade, and that he did not trust Marro or
Samplatsky, the other two electricians who would be work-
ing at Rutland. Dockendorf also told him that running that
job paid $14 per hour.From September 15 through September 21, Frigon workedat the Rutland project. On September 15, he was the job
foreman. That day, he told Andy Lavallee, an assistant busi-
ness manager for the Union, to advise Respondent that he
and Metzner were union organizers. In this regard, Frigon
testified that his responsibilities as a construction organizer
included organizing unrepresented electrical employees, and
that the most effective way to do so is to seek employment
with nonunion contractors, and convince his coworkers to
join the Union.Later that day, Frigon asked Dockendorf if he received acall from Lavallee. Dockendorf replied that he had, but ``it
really didn't matter to [me] because [I don't] give a shit as
long as you do your job,'' adding that it did not matter
whether he was a member of the Union or not. Dockendorf
further told him that he would be treated the same as anyone
else, noting that he did not know what Frigon's ``situation''
was since they were ``organizing themselves.'' Frigon replied
that more employees would be working on the job.
Dockendorf responded that that was Frigon's ``priority,'' andthat he would have a nonworking supervisor overseeing thejob, and Frigon.The following day, Dockendorf told Frigon thatSamplatsky would be coforeman with Frigon, and that he
should keep Samplatsky informed of all matters concerning
the job.On September 20, Dockendorf asked Frigon for a letterstating that he was a union organizer. Frigon replied that a
letter had already been mailed. That letter, sent by Lavallee
dated September 19, stated that Frigon, Metzner, and others
were union organizers. Dockendorf told Frigon that he would
be held personally responsible for anything that was done
wrong on the job. Frigon replied that he could not be held
responsible if he did not have the proper materials to install
his work. On that day, and previously, on September 16,
Frigon had complained to Dockendorf about the lack of ma-
terials available on the job.On September 21, Metzner, in the presence of Frigon andMarro, told Dockendorf that the men had collectively agreed
to ask for a $1.50-per-hour raise in pay. Dockendorf replied
that his attorney advised him not to speak to them concern-
ing this matter. Frigon asked for his attorney's phone number
and Dockendorf did not respond.That day, Dockendorf could not locate Samplatsky, andasked Frigon, Metzner, and Marro where he was. None of
them knew. Dockendorf asked them if they were ``feeding
[me] a line of shit.'' Later that day, he told them that the
three of them would be transferred to Queensbury, and that
Samplatsky would remain at Rutland. At that time, the Rut-
land crew consisted of only those four men.The following day, September 22, Frigon, Marro, andMetzner returned to work at Queensbury. Frigon wore a T-shirt with a union logo, whereupon Supervisor Michael
Becker commented ``nice fucking shirt for this job.'' Frigon
asked if he liked the shirt, and Becker replied that he did not,
and did not like what it ``fucking stands for either.''That day, Christopher Grant, a helper who began work inearly August at Queensbury, heard Becker say that if he
heard anyone talking any ``union shit'' he would throw him
off the job. He said that he did not want ``any of that'' on
his job. I find, as alleged in the complaint, that Becker's re-
mark constitutes an unlawful threat to discharge Grant if he
spoke about the Union. Sheraton Hotel Waterbury, 312NLRB 304, 316 (1993).Thomas Fellman, a mechanic and union member, testifiedthat he completed an application at Respondent's office.
Thereafter, on September 22, he visited the Queensbury job-
site, spoke to Becker and Young, and was called by
Dockendorf that evening and told to report to work the next
morning. He did not disclose his union affiliation during the
hiring process.On September 23, Frigon mentioned to coworker Fellmanthat it was nice working with a skilled craftsman.
Dockendorf, who was nearby, and apparently heard the re-
mark, told Frigon that if he did not want to work he did not
have to. Frigon answered that he loved to work, to which
Dockendorf responded, ``I don't need those god damn com-
ments.'' Frigon replied that his comment was directed at
Fellman, not at Dockendorf. Dockendorf angrily responded
``knock those comments off, do you know what I'm saying?
Do you understand?'' 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Underwood began work at Queensbury on about September 9,working about 3 weeks. He did not disclose his union membership
during his phone interview with Dockendorf, during which he was
hired.Grant, who observed the confrontation, asked Frigon inBecker's presence what the argument was about. Frigon said
that he would tell him at lunch. During the lunchbreak that
day, Frigon told Grant about the organizational drive, and in-
formed him of the benefits of union membership. They went
to lunch in Grant's car. Frigon stated that he saw Becker
watch them as they exited the car upon their return from
lunch.Grant testified that after his return from lunch and whilehe was at work, Supervisor Becker asked him what he was
doing. Grant replied that he was looking for wire. Becker
warned him that if he was just ``walking around here'' he
would be fired. Grant replied that Becker could fire him, as
Respondent employed people who ``don't know what they're
doing.'' Becker demanded that Grant not speak to him in
that manner, said that he would call Dockendorf, and also of-
fered to fight Grant. Grant rejected the invitation. Grant stat-
ed that during his tenure with Respondent, Supervisor Young
had complimented his work, and said that he would get a
raise. Grant stated that his work was never criticized.On September 23, not having received his promised raiseto $14 per hour as foreman, Frigon asked Dockendorf for an
explanation. Dockendorf said that since Samplatsky was act-
ing as foreman with Frigon, the raise would not be given.On September 24, Michael Mondella, a mechanic andunion member, visited the jobsite and presented his resume
to Dockendorf. There was no indication thereon that he was
a member of the Union, and he did not disclose his union
affiliation. Dockendorf called Mondella that evening and told
him to begin work on Monday, September 26. He did so.On September 26, Frigon and Metzner arrived at work atQueensbury, and placed picket signs in the windows of
Frigon's car. The signs stated that Respondent violates em-
ployee rights and lies to employees about raises. Before the
start of work, they distributed handbills to employees, and to
Supervisor Young. The handbill, which urged employees to
organize, bore Frigon's name and union affiliation.Upon walking to his work station, Frigon was confrontedby Becker, who demanded that he move his car, because the
cars of Respondent's employees were parked elsewhere, and
told Frigon that he believed that he should not have the signs
in his car. A heated exchange occurred, with Becker repeat-
edly demanding that Frigon move the car even while Frigon
was walking toward the car. Becker threatened to send
Frigon back to Rutland if he did not move his car. Becker
also demanded that he ``watch [his] attitude'' or he would
be sent to Rutland. Becker, who conceded seeing the signs
in the car, testified that the general contractor advised him
that all cars had to be moved to the rear parking lot, and that
Frigon's vehicle was one of the only ones that had not been
moved.The complaint alleges that by this incident, Respondent in-formed its employees that they could not engage in union
and protected, concerted activities, and threatened to cause
their removal from jobs if they did so. Thus, Becker who
might have had a legitimate reason to ask Frigon to move
his car, apparently became incensed when he saw the signs
in the car. His demeanor then became hostile, and even as
Frigon attempted to comply with Becker's request, Becker
taunted and attempted to provoke Frigon. A warning that
one's ``attitude'' be watched often refers to one's union ac-
tivities. I find that Becker's warning that Frigon watch hisattitude or he would be sent to Rutland relates to Frigon'sprotected activity of having the signs in his car, of which
Becker disapproved. I find that Becker's warning violated
Section 8(a)(1) of the Act. Manor West, Inc., 311 NLRB655, 658 (1993).During lunch that day, union member Larry Underwooddrove his pickup truck around the jobsite with Metzner in the
rear holding up the picket signs that had previously been in
Frigon's car.8At that time, Frigon stood in the parking lot,taking photographs of the truck and its occupants. They also
picketed at a roadway entrance to the jobsite. During that
time, Grant asked for a sign, and he picketed. The picketing
lasted about 20 minutes during the lunch break. Grant testi-
fied that Supervisor Young saw him picketing.Grant testified that upon his return to work after lunch, hewas told by Becker, in a ``laughing, snickering'' tone, in the
presence of Young, that ``you know, you're the first one to
be laid off. You know that, don't you? You're the first one.''
At the end of the workday, Grant saw Dockendorf speak
with Becker and Young, and immediately thereafter
Dockendorf told Grant that the job was winding down, and
that he did not need him anymore.I find, as alleged in the complaint, that Becker's remarkviolates Section 8(a)(1) of the Act. Thus, shortly after Young
observed Grant engaging in picketing, Becker, in the pres-
ence of Young, threatened him with layoff in an offensive,
demeaning manner. Such a display could only have been
prompted by Grant's picketing. Chelsea Homes, 298 NLRB813, 834 (1990).Becker and Young admitted seeing Grant engaged in pick-eting activities. Dockendorf conceded that Young told him
that Frigon, Grant, Metzner, and Underwood were driving
around the site with picket signs. Dockendorf testified that
that was not a problemÐthey had a right to do whatever
they wished on their own time.Later that day, September 26, Frigon and Metzner weretold to report to Rutland the next day.The following day, September 27, upon arriving at Rut-land, Frigon and Metzner placed the same picket signs in
their cars as were used previously. Upon entering the build-
ing with Mondella and Marro at the start of the workday,
they were met by Dockendorf who told them that electrical
work was not ready to begin as the contractor had not fin-
ished pouring its concrete floor. Dockendorf told Frigon,
Metzner, and Mondella that they were laid off due to a lack
of work. Frigon asked if they would be recalled, and
Dockendorf replied that he was not certain, and that it would
depend upon scheduling. Metzner asked when he expected
work to pick up, and Dockendorf replied, ``very shortly,''
and said that he would contact him. As they were leaving,
Dockendorf told Mondella privately that he would be phoned
that evening. However, Mondella was not contacted there-
after. Nor were Frigon or Metzner recalled. Only Samplatsky
and Marro remained at Rutland.Frigon, Metzner, and Mondella then began picketing at theRutland jobsite entrance, during which they noticed
Dockendorf drive past them. 11DOCKENDORF ELECTRIC9I cannot credit Metzner's testimony that Protiken told him thatRespondent should have more employees on the job. It is unlikely
that the general contractor would confide in Metzner a matter di-
rectly relating to Respondent's responsibilities under its contract.10The evidence supports a finding, as testified by Dockendorf, thatworkers were not needed at the Queensbury job when Hans and Har-
bour were transferred from there to Rutland. Thus, in the week end-
ing September 27, 32 employees were employed at Queensbury. In
the weeks thereafter, 24, 22, 21, 22, 20, 17, 17, and 8 employees
worked there, respectively.On September 28, picketing occurred at Queensbury. Uponhis return from lunch, Underwood was told by Becker that
picketing had taken place at the entrance to the site, and
Underwood was asked why he was not picketing with the
others. Underwood replied that he was not aware of the pick-eting, and would have joined them had he been aware of it.At about that time, Becker asked Fellman if he was affili-ated with the Union. Fellman said that he was. Becker re-
sponded that he hated the word ``union'' and that there
would be no ``union talk'' on the job. Becker threatened to
discharge him if he spoke to ``anyone about unionism.''
Fellman protested that he was there to work, not to organize.
On October 3, Fellman quit work to obtain another job. I
find, as alleged in the complaint, that Becker unlawfully in-
terrogated Feldman about his union membership, and threat-
ened to discharge him if he engaged in union activities.
Albertson's Inc., 307 NLRB 787, 791 (1992); Farm Fresh,305 NLRB 887, 891 (1991).On Friday, September 30, Young asked Underwood andanother employee, Michael Trombly, to work that Saturday
and Sunday because he was ``falling behind on the job and
needed to get the work done.'' Underwood agreed, but later
that day, Underwood was laid off by Foreman Bob Williams.
Underwood testified that when he was laid off there was still
``quite a bit of work to do.'' He was not recalled for work
by Respondent.Trombly and Underwood began work at Queensbury in thesame week, and when he was laid off, Underwood worked
with Trombly and one other employee in the kitchen area.
Respondent's payroll records show that Trombly worked
45.5 hours in the week that Underwood was laid off. He con-
tinued to work for 5 weeks thereafter, until the week ending
November 8. His hours in the succeeding weeks were 55, 46,
44, 27, and 11, respectively.On October 4 and 8, Frigon advised Respondent that hewas available for work. On October 24, he, another union of-
ficial, and Underwood met David Hatin, the city of
Queensbury building inspector, at the Queensbury site. They
showed Hatin certain alleged safety violations. Dockendorf
appeared at the site and Frigon asked him when he would
be returning to work. Dockendorf did not reply. Frigon sent
a detailed letter, dated October 27, to Hatin, outlining the al-
leged violations. On November 1, Hatin sent a letter to the
general contractor referring to Frigon's letter and requesting
that certain items in Frigon's letter be addressed. Dockendorf
became aware of Frigon's letter.On November 16, Frigon learned that Respondent had reg-istered with the New Hampshire DOL seeking electricians
for Rutland. The next day he called Dockendorf and, without
identifying himself, was questioned regarding his qualifica-
tions. Then, when Frigon mentioned his name, Dockendorf
said he would not offer him a job.1. The layoffs of Frigon, Metzner, and Mondellaa. Respondent's evidenceDockendorf testified that Bruce Protiken, the superintend-ent of Rutland's general contractor, had promised him that
all of the concrete slab floors throughout the project would
be fully installed by Monday, September 26. However,
Dockendorf learned that day that only about 60 percent of
the floors had been installed, and that there would thus bea delay in installing the electrical work. Accordingly,Protiken did not want Respondent to maintain a full work
crew on the project only to have to stop work and await fur-
ther progress by other trades.9Accordingly, on September 26, Dockendorf was facedwith an oversupply of workers at Rutland, who were to begin
a project which he believed would be in full force as of that
date. However, when he arrived at the jobsite, he learned that
the contractor had only partially completed the concrete
flooring, and hence had to lay off three of the crew, Frigon,
Metzner, and Mondella. Marro and Samplatsky were re-
tained. It appears that some crew was necessary, even though
work was not ready to proceed because certain work contin-
ued to be done. Thus, only a reduced work force was need-
ed. This is seen in the fact that Hans and Harbour, who were
transferred to Rutland the following week, worked only 8
hours in the following week, the week ending October 4.Thus, in the week ending October 4, Respondent replacedFrigon, Metzner, and Mondella with Hans and Harbour, who
it transferred from the declining Queensbury job.10Thus, thecrew of five was replaced by a complement of four: Hans,
Harbour, Marro, and Samplatsky. Mechanics Marro and
Samplatsky had been (a) working on that job since its incep-
tion on September 13; (b) transferred from Queensbury
where they worked from the inception of that job on July 19;
(c) employed by Respondent for 8 or 9 months in the prior
year; and (d) promised work in Rutland because they both
lived there.b. Analysis and discussionThe complaint alleges that Frigon, Metzner, and Mondellawere laid off because of their union activities. It is clear that
Frigon and Metzner engaged in union activities which be-
came known to Respondent. Thus, Frigon and Metzner were
identified as union organizers, and engaged in picketing and
handbilling. Frigon was the subject of an unlawful threat by
Supervisor Becker, thus demonstrating Respondent's union
animus. The close timing between their union activities and
their layoff further adds support to a finding that their union
activities were related to their layoffs.Based upon the above, I find that the union activities ofFrigon and Metzner were motivating factors in Respondent's
decision to lay them off. Wright Line, supra.However, I cannot find that General Counsel has madesuch a prima facie showing on behalf of Mondella. Respond-
ent told him to report to work on September 26 in its mis-
taken belief that a large work force would be needed. How-
ever, when Dockendorf learned that on that date that the con-
crete floor had not been completed, it realized that
Mondella's services would not be needed, and properly, im-
mediately laid him off. There was no evidence that Respond-ent was aware of his union affiliation. Thus, even assuming 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11The complaint's allegation that Respondent refused to hire Ste-ven Fuller for the Queensbury and Rutland jobsites was withdrawn
at the hearing.that a prima facie case has been proven regarding Mondella,I find no violation in his layoff.Inasmuch as General Counsel has made a prima facieshowing as to Frigon and Metzner, the burden shifts to Re-
spondent to demonstrate that it would have laid them off
even in the absence of their union activities. Wright Line,supra. I find that Respondent has met its burden with regard
to Frigon and Metzner.First, General Counsel argues that mechanics Frigon andMondella should have been retained instead of mechanics
Marro and Samplatsky. I reject that argument, and find that
Respondent validly retained Marro and Samplatsky instead of
laying them off in favor of mechanics Frigon and Mondella.
As set forth above, Marro and Samplatsky were long-stand-
ing employees of Respondent who had been employed at
Rutland since its inception. General Counsel further argues
that Samplatsky should not have been retained since, as ad-
mitted by Dockendorf, Samplatsky had ``absenteeism prob-
lems'' due to family matters. However, Respondent was sat-
isfied with his performance, made him coforeman and re-
tained him through the end of the Rutland job, in late March
1995.Thus, Respondent validly retained mechanics Marro andSamplatsky, instead of laying them off in favor of mechanics
Frigon and Metzner. I further find that Respondent validly
chose to transfer mechanic/helper Harbour from Queensbury
to replace mechanic/helper Metzner. Harbour had been em-
ployed by Respondent for 1 year. Respondent had a practice,
which will be discussed, infra, of transferring its employees
from one project to another.In assessing the choice between helper Hans andmechanic/helper Metzner, I cannot substitute my judgment
for Respondent's in selecting Hans to work on the job. Both
became employed at the same time, during the week ending
September 20. There apparently was no need for someone
with the experience of Metzner when a helper would suffice.
Accordingly Respondent did nothing improper in selecting
Hans to work at Rutland instead of Metzner.I accordingly find and conclude that Respondent has metits burden of proving that it would have laid off Frigon,
Metzner, and Mondella even in the absence of their union
activities.2. The failure to recall Frigon, Metzner, and Mondellaand the refusal to rehire FrigonAnalysis and DiscussionAs set forth above, I have found that Respondent validlylaid off Frigon, Metzner, and Mondella at Rutland on Sep-
tember 26 because of a lack of work due to the contractor's
failure to complete the concrete floor work. I have further
found that Respondent lawfully replaced them with Hans and
Harbour, and properly continued the employment of Marro
and Samplatsky.The complaint alleges that thereafter, Respondent unlaw-fully failed to recall Frigon, Metzner, and Mondella from
layoff, while at the same time it employed workers who had
never before worked for it. Respondent admits that it refusedto recall Frigon from layoff, and that it refused to rehire himon about November 17.11Frigon and Metzner were union activists who engaged inopen and blatant union activity including picketing and
handbilling, which activity came to the attention of Respond-
ent.I find that Respondent possessed animus toward theUnion, as set forth above in Becker's threat to remove
Frigon from the job. I also find animus in the other 8(a)(1)
conduct set forth above. In this regard, I note that
Dockendorf testified that he did not discriminate against em-
ployees based upon their union affiliation. However, the ac-
tions of Respondent's supervisors, set forth above, belies
such a neutral attitude.I accordingly find and conclude that the refusals to recallFrigon and Metzner were motivated by their union activities.
Wright Line, supra.I have found that at Rutland, four employees, Hans, Har-bour, Marro, and Samplatsky validly continued to work for
5 weeks following the layoffs, through the week ending No-
vember 1.On October 4 and 8, Frigon notified Respondent that hewas available for work.In the week ending November 8, the crew was expandedto six, through the addition of mechanics Hackett and Kindl.
Hackett had not been employed by Respondent prior to that
time. Kindl, who began work for Respondent at Rutland in
the week ending September 13, was transferred from
Queensbury.Thus, 6 weeks after the layoffs of mechanics Frigon andMondella, two new mechanics, Hackett and Kindl, were em-
ployed. Respondent admits refusing to recall Frigon because
he failed to notify it of the alleged violations on the job be-
fore writing his letter of October 27. That will be discussed,
infra. No reason was given for its failure to recall Mondella.Regarding Mondella, inasmuch as Kindl had been em-ployed by Respondent prior to the employment of Mondella,
and Respondent had a practice of retaining and transferring
its current employees, which will be discussed, infra, it is
reasonable that Respondent would not have recalled
Mondella in place of Kindl.It is also doubtful whether Mondella should have been re-called to work, in place of the hire of Hackett. Mondella re-
ported to work for Respondent on September 26, and was
immediately laid off without actually working. He was paid
for the day apparently because he reported to work. Thus, I
cannot find that he possessed an actual right to be recalled
from work which he never performed.By the week ending November 15, Hackett had left, andtwo employees were added to the Rutland work force:
Basmajian and Catone. Basmajian, a mechanic/helper with 4
to 5 years' experience, began work for Respondent for the
first time in Queensbury in the week ending September 20,
and was transferred to Rutland. Catone had been employed
by Respondent for 6 years, and worked for it from the incep-
tion of the Queensbury job. By virtue of his seniority with
Respondent, it is clear that Catone was properly retained, in-
stead of Mondella being recalled. 13DOCKENDORF ELECTRICGeneral Counsel argues that Respondent should have re-called mechanic/helper Metzner that week, rather than hire
Basmajian. They both had the same experience in the indus-
try, 4 to 5 years, and both had begun work for Respondent
at the same timeÐin Queensbury in the week ending Sep-
tember 20.I find that Respondent properly decided to transferBasmajian from Queensbury to work at Rutland, and not re-
call Metzner, who I have found was lawfully laid off. When
the transfer occurred, in the week ending November 15,
Metzner had not been working for Respondent for nearly 2
months, having been laid off on September 26. Dockendorf
testified that in mid-November he saw Metzner at work for
Gleason, a union contractor, at the Rutland site. Thus, Re-
spondent was aware that Metzner was currently employed.In considering whether Respondent has unlawfully refusedto recall Metzner for work beginning in the week ending No-
vember 15, the evidence supports Dockendorf's argument
that he preferred to hire workers who applied at the jobsite,
and who thus presented their ready availability to work.
Metzner, being employed by another contractor, was clearly
unavailable for work. That, combined with Respondent's
valid selection of Basmajian for transfer from Queensbury
convince me that Respondent did not unlawfully refuse to re-
call Metzner.On November 17, Dockendorf admittedly refused to rehireFrigon.The crew remained the same for 4 weeks, when, in theweek ending December 13, mechanics Kingman and Tabor
became employed at Rutland. Kingman had begun his em-
ployment with Respondent at Queensbury, beginning there
on August 16. Tabor was not employed prior to that time for
Respondent. General Counsel argues that Respondent should
have recalled Mondella rather than hire Kingman and Tabor.
Kingman had begun his employment with Respondent prior
to Mondella's, and therefore was consistent with Respond-
ent's practice of retaining and transferring its employees.
Tabor was clearly hired after Mondella, however Respondent
was justified in not recalling Mondella for the reasons set
forth above, that he had not actually been employed for work
to which he could be recalled, and Dockendorf had seen him
working for Gleason during that period of time, and he was
thus unavailable for work.For the above reasons, even assuming that General Coun-sel has made a prima facie showing that Mondella's union
activities were a motivating factor in Respondent's refusal to
recall him, I find that Respondent committed no violation in
failing to recall him. Wright Line, supra.The following week, the week ending December 20, me-chanic Knipes was added to the crew, which became 10.
That was his first employment with Respondent. That same
crew continued work thereafter through January 31, 1995,
when the crew steadily declined and ended on about March
31, 1995.Accordingly, there was no need for a person of Metzner'sabilities, a 4- to 5-year apprentice during the remainder of
the Rutland job, and Respondent had not hired such an indi-
vidual during the remainder of that job.In addition, Queensbury was at the height of its employ-ment complement in the week ending September 27, when
32 workers were employed, and it could not be expected that
Respondent would transfer Frigon, Metzner, and Mondella tothat jobsite following their layoffs from Rutland. As set forthabove, the Queensbury job immediately declined in the num-
bers of employees working, from 32 to 24 employees, and
lower each week until the job ceased.General Counsel argues that if work was winding down inQueensbury during the week ending September 27, Respond-
ent should not have hired Fellman that week. Fellman testi-
fied that he visited the jobsite on September 22, spoke to
Becker and Young, and that Dockendorf phoned him that
evening, they agreed on a wage rate, and he was told to re-
port to work the next day. He did so and worked for 2
weeks, at which time he quit.Dockendorf admitted having a conversation with Fellmanabout hiring him, and told him that he would have to see if
a job was available. Dockendorf stated that he did not hire
Fellman. Rather, Fellman came to the site, misrepresented
that Dockendorf had hired him, and was put to work. Later,
when Dockendorf learned that Fellman had deceived him, he
told Young that ``we should probably get rid of him.'' How-
ever, at that time, inasmuch as a company which Respondent
had subcontracted to install a fire alarm system had de-
faulted, an additional worker was needed to complete that
contract and Fellman was retained. Becker testified consist-
ently with Dockendorf's testimony concerning Fellman's
hire, and I credit Respondent's reasons for retaining Fellman.As to Frigon, Dockendorf testified that he believed thatFrigon's letter of October 27 was designed to, and did harm
Respondent's relationship with the general contractor. He
questioned Frigon's expressed interest in protecting the pub-
lic and the employees by bringing alleged violations to the
attention of the Queensbury inspector. Dockendorf noted that
the letter was written 1 month after Frigon ended his em-
ployment at Queensbury, and argues that if Frigon was inter-
ested in the public safety he should have brought these mat-
ters to the inspector's attention immediately.Dockendorf further stated that at the time of Frigon's let-ter, October 27, Respondent had 20±25 percent more work
to complete on the project, the store would not open for 6
weeks, and therefore the alleged violations set forth therein
would have been corrected in the normal course of complet-
ing the project. He later testified, however, that the store
opened on about November 17, which was only 3 weeks
after Frigon's letter.Dockendorf testified that he directed Frigon to make himor his supervisor aware of any problems on the job, includ-
ing violations. He stated that he refused to rehire Frigon for
Rutland because he violated Respondent's policy by not in-
forming his supervisors or Dockendorf that there were al-leged violations on the job, and not necessarily because he
sent the letter to inspector Hatin.I find that Frigon's actions regarding the inspection of theRutland jobsite by the Queensbury inspector constituted pro-
tected, concerted activity. Thus, on October 24, he partici-
pated in an inspection of the site with inspector Hatin,
former employee Underwood, and another union official.
That activity directly related to the concerns of other employ-
ees, specifically their safety on the job. Frigon joined with
Underwood at the site to acquaint Hatin with the nature of
the alleged violations. I credit Frigon's testimony that
Dockendorf saw him at the jobsite at that time. Dockendorf
also became aware of Frigon's letter to Hatin, sent on union 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12Included in the payroll listing are Frigon and Metzner, whowere actually laid off at Rutland.letterhead a few days after the inspection. See Springfield AirCenter, 311 NLRB 1151, 1155 (1993).Accordingly, Frigon engaged in the protected, concertedactivity of complaining about safety on the jobsite, Respond-
ent became aware of that activity, and as admitted by
Dockendorf, his letter of complaint to the inspector was part
of the reason for his refusal to be recalled or rehired. I thus
find that General Counsel has made a prima facie showing
that Frigon's protected, concerted activity was a motivating
factor in Respondent's refusal to recall or rehire him. WrightLine, supra.I reject Respondent's defense that Frigon was refused re-call and rehire because he failed to follow Respondent's pol-
icy of informing its supervisors of any violations on the job.
Frigon's letter to Hatin noted that he informed Supervisors
Becker and Young of at least two of the alleged violations.
In addition, I find that Frigon acted in good faith in sending
the letter, which was sent shortly before the store was to be
opened to the public. Frigon brought to the inspector's atten-
tion certain alleged electrical violations which could have en-
dangered other employees or members of the public. Accord-
ingly, the letter was not sent to harass Respondent or destroy
its reputation with the general contractor.Accordingly, if Respondent had a practice of recalling em-ployees, rather than hiring new ones, Frigon should have
been recalled to work in place of new employee Hackett
being hired in the week ending November 8. AssociatedServices for the Blind, 299 NLRB 1150, 1152 (1990); F.W.
Woolworth, 204 NLRB 396, 398 (1973).Dockendorf determines whether to lay off an individual atthe end of a job or move him to another project, dependingupon the needs of the job, and the employee's length of em-
ployment with Respondent.Although there is no direct evidence of Respondent's spe-cifically recalling employees following their layoff from
work, there is sufficient evidence that Respondent had a pol-
icy of transferring employees from job to job. Respondent
had a core group of about 10 employees who it moved from
project to project. As one job ended, the workers were trans-
ferred to the next job. This was the case where workers such
as Basmajian, Catone, and Harbour were moved from
Queensbury to Rutland to Kingston in succession, and Hans,
Kindl, Kingman, and Marro were transferred from
Queensbury to Rutland. O'Brian was not moved following
his employment at Ogdensburg because he quit.Further, Dockendorf testified that one such regular em-ployee was Minervi. The payroll records establish that
Minervi last worked at Queensbury in the week ending No-
vember 22, and then worked at Kingston in the week ending
December 13. The record is silent as to whether he was laid
off following the end of his 4-month employment at
Queensbury, and recalled to work at Kingston, or whether he
worked at another of Respondent's projects not at issue here,
and for which time records were not produced.Similarly, employee Olesen worked at Queensbury for 3weeks in mid-September, and then worked at Kingston for
4 weeks in mid-December, and then at that site for 5 weeks
beginning in early April 1995.In addition, in his recorded interview with O'Brian,Dockendorf answered O'Brian's concern with being laid off
by telling him that ``if you produce for me I'll keep you on... do a good job for meÐyou'll stay onÐthere won't be
any layoffs.''I accordingly find and conclude that Respondent had apractice of transferring its employees to its other jobsites.
The only condition set forth in Respondent's doing so is, as
expressed to O'Brian, that the employee do a good job.
There was no evidence that Frigon did not perform his work
competently. He was not criticized for poor work. Accord-
ingly, I find based upon Respondent's practice of retaining
and transferring its employees, that it would have recalled
Frigon from layoff and would have rehired him for the Rut-
land job.I therefore find and conclude that Respondent has not metits burden of proving that it would not have recalled Frigon,
and would not have rehired him even in the absence of his
union and protected, concerted activities.3. The layoff of Granta. Respondent's evidenceSupervisor Young conceded being aware that Grant en-gaged in picketing, but denied that Grant was laid off for his
activities on behalf of the Union. Young testified that Grant
was terminated on September 26 because (a) his workman-
ship was ``pretty bad''; (b) he could not get along with peo-
ple; and (c) he refused to follow directions. Regarding all
these alleged improprieties, Young testified generally, with-
out specifics, that he moved Grant to various job duties on
the site to see if his work would improve, but it did not.
Young stated that Grant performed poorly during his entire
1.5-month employment.Young stated that Grant asked for a raise, and Dockendorfrequested that he evaluate his work. Young did so, and based
upon the above, the raise was not granted. Young recalled
that Grant became angry once for not getting the raise, and
he found him ``roaming the building'' when he should have
been working.Young further stated that Grant was not the only personlaid off from Queensbury during that period of time, which
was moving toward its completion in September or October.
Respondent's payroll record establishes that for the week
ending September 27, when Grant was laid off, employment
at Queensbury was at its heightÐ32 employeesÐduring the
entire 4-month project.12The following week, Respondentemployed 24 employees. Those laid off during the week end-
ing September 27 included Hans, Harbour, and Marro, who
were transferred to Rutland; Olesen, a mechanic; French, a
helper; and Fuller, a mechanic/helper. Olesen had been em-
ployed by Respondent for years.Respondent's payroll records reflect that in the week be-fore his layoff, Grant worked 45.25 hours. He stated that
when he was laid off there was a considerable amount of
work remaining to be done. This is supported by the payroll
records. Thus, in the week of his layoff, helpers Conroy,
French, and Normandin worked 41, 44, and 61 hours, respec-
tively. Conroy and Normandin continued to be employed
thereafter for 7 and 5 weeks, respectively. French was laid
off in the same week as Grant, but was replaced by helper
Comeau, who began work in the week that Grant was laid 15DOCKENDORF ELECTRICoff, and continued to work for 5 more weeks. Comeau,Conroy, and Normandin continued to work until the end of
the job.b. Analysis and discussionGrant was the subject of an unlawful threat only 4 daysbefore his layoff, when Becker threatened to discharge any-
one who spoke about the Union. The following day, Grant
was observed by Becker speaking with Frigon, a known
union activist. Three days later, Grant picketed with his co-
workers, and was seen doing so by Becker and Young. Im-
mediately after his return to work after picketing, he was
told, in a taunting manner, that he would be the first to be
laid off. As noted above, I found that that remark violated
the Act. Later that day he was laid off.Based upon the above, particularly the close timing be-tween Grant's engaging in union activity which was ob-
served by Respondent's supervisors, the unlawful threats of
layoff made to him, and his actual layoff, I find that General
Counsel has made a prima facie showing that Grant's union
activities were a motivating factor in his layoff. Wright Line,supra.I find that Respondent has not met its burden of provingthat it would have laid off Grant even in the absence of his
union activities. Respondent gave two inconsistent reasons
for laying off Grant. The first, given at the time of his layoff,
was that work was winding down, and he was no longer
needed. But the evidence establishes that other helpers were
continued in Respondent's employ for weeks thereafter, thus
undermining Respondent's argument that Grant was not
needed.The second set of reasons, given at hearing, was that hewas laid off for poor work. The inconsistent reasons them-
selves undermine Respondent's defense. Pincus Elevator &Electric Co., 308 NLRB 684, 695 (1992). In addition, its evi-dence of Grant's malfeasance consists of nonspecific, unsup-
ported generalities that his work was poor, he could not get
along with people, and refused to follow directions. In con-
trast, I credit Grant's testimony, which was given in a forth-
right, believable manner that his work was complimented and
he was promised a raise.I accordingly find and conclude that Respondent's layoffof Grant violated Section 8(a)(3) and (1) of the Act.4. The layoff of UnderwoodUnderwood, a union member, whose union activities in-cluded picketing and driving around the jobsite with pickets
holding signs, was the subject of a question by Becker as to
why he was not picketing with his coworkers. His union ac-
tivities were observed by Respondent's supervisors.The close proximity in time, only 4 days, between hisunion activities and his layoff, taken together with Respond-
ent's animus toward the Union, convince me that his layoff
was motivated by his union activities. Wright Line, supra.Supervisor Young testified that when Underwood was laidoff, the job was starting to wind down, and selections for
layoff were made based upon what projects the employees
were involved in. At that time, according to Young, Under-
wood was installing receptacles, a very easy job. The other
three employees ran specific pipes with different wires in
them, which they tagged and were of course familiar withthe work they had done. Young stated that he would havepreferred to lay off the others instead of Underwood, but that
it would not be efficient for him to retain Underwood to con-
tinue the projects which were started by others, since he did
not pull the wire and did not mark the wire to terminate
them. No evidence in contradiction of this testimony was of-
fered.One of Underwood's coworkers was Trombly, who washired at the same time as Underwood and worked with him
in the kitchen area. Trombly continued to work following
Underwood's layoff. He apparently was one of the workers,
as testified by Young, who had done specific work which re-
quired his continued presence on the job.I accordingly find that Respondent has met its burden ofproving that it would have laid off Underwood even in the
absence of his union activities.C. The Kingston JobsiteRespondent was awarded a subcontract to perform certainelectrical work on a project in Kingston, New York. Foreman
Young began work at the site during the payroll period end-
ing December 6.During the period December 2±18, 1994, and March 19±26, 1995, Respondent placed advertisements in a local news-
paper in Kingston, in which it sought electrician's helpers.On December 14, Local 363 sent Respondent 44 employment
applications which were received by Respondent on about
December 19. On December 21, Local 363 sent Respondent
an additional 33 applications, which were received by it on
about December 23. Letters sent by Local 363 with the ap-
plications identified them as being union members who were
helpers, enrolled in the Union's apprenticeship program.
Local 363 organizer Steven Rockafellow testified that all the
applicants were capable of performing helpers work.The 77 union-referred applicants did not otherwise takesteps seeking employment with Respondent, and did not visit
the jobsite seeking employment or otherwise contact Re-
spondent. None of them were contacted by Respondent or
hired by it.From January 10, 1995, through the week ending April 18,1995, Respondent employed 13 helpers, none of whom had
any prior employment relationship with it. Specifically, three
were hired in January, four were hired in February, three
were hired in March, and three were hired in April.Dockendorf testified that he did not consider the applica-tions that the Union sent because he did not know whether
the applicants were available for work at the time he needed
them. Rather, he hired those applicants who visited the site.
Hiring was based upon their visit because they showed initia-
tive by coming to the site, and by doing so he knew that
they were immediately available for work.Dockendorf's pretrial affidavit stated that ``I will not con-sider the best applications from a third party because I have
no way of establishing the ready availability of the appli-
cant.''Dockendorf testified regarding the hire of helpers for theproject, as follows:Chris Delfino and E. Licalsi faxed applications toDockendorf: Delfino, on December 2, and Licalsi, on De-
cember 22. They began work during the week ending Feb-
ruary 14, 1995. Dockendorf stated that he believed that
Delfino came to the site after he sent his application, and 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13The complaint's allegation that Respondent refused to considerfor employment and refused to employ Michael Shannon for the
Kingston jobsite, was withdrawn at the hearing.was then hired, and that Licalsi thereafter called Dockendorfabout two times, including once in February.Conceding that only 3 days before Licalsi sent his faxedapplication, he had received 44 applications from Local 363,
Dockendorf stated that at that point neither Licalsi nor the
union applicants had gone to the jobsite. Accordingly, he re-
sponded to none of their applications, and he only considered
Licalsi because he called prior to the time he needed him to
begin work.Dockendorf further testified that Earl Davis came to thesite on about January 5, 1995, applied for work at that time,
and was hired. David Young was hired at the request of his
uncle, Supervisor Gerald Young. Fred Barnes, D. Murphy, J.
Sagazie, Jeff Schechter, and W. Miller also applied at the
jobsite and were hired. He stated that he believed that Jeff
Borock, E. Mann, D. Murphy, and T. Murphy also appeared
on the jobsite, and were hired.Dockendorf stated that there was a great supply of helpersin the Kingston area. He further stated that he hired only
those applicants who appeared at the jobsite because those
employees were physically present and available for work,
and because of the timingÐthey appeared at the jobsite and
were available when Respondent was hiring. Because of the
necessity to hire helpers quickly, he hired those who ap-
peared at the site and were thus immediately available to
work, rather than undertake the time-consuming effort of ex-
amining the Union's package of applications, and then con-
tacting them to determine whether they were currently avail-
able.Dockendorf testified that he usually does not retain appli-cations because he does not know the applicant's availability
for work, since availability changes from day-to-day or
week-to-week.Analysis and DiscussionThe complaint alleges and Respondent denies, that on De-cember 14 and 21 it refused to consider for employment and
refused to employ 44 and 33 named helpers, respectively,
whose applications were sent by the Union.13I find that General Counsel has made a prima facie show-ing that the fact that the applicants were union members, and
that the applications were sent by the Union were motivating
factors in Respondent's refusal to hire the union-referred ap-
plicants. Wright Line, supra. I reach this conclusion basedupon the findings of animus and the 8(a)(1) findings I have
made above, and the principles in Fluor Daniel, supra.However, I find that Respondent has met its burden ofproving that it would not have considered the union appli-
cants and would not have hired them even in the absence of
their union membership, and their being referred by the
Union.Thus, I credit Dockendorf's testimony that he consideredand gave the highest priority to those applicants who ap-
peared at the jobsite. ``Gate hiring'' is a recognized practice
which Respondent has utilized in past jobs. Bay Control,supra. The hire of Licalsi, who was hired notwithstanding
that he did not visit the jobsite prior to his hire, was satisfac-
torily explained by Dockendorf, and is consistent with histestimony that at the beginning of a job there is great pres-sure to hire large numbers of employees, and that those who
appear at the jobsite or otherwise advise Respondent of their
immediate availability for work, are hired. In addition to
faxing his resume to Respondent, Licalsi phoned Respondent
several times, including immediately before his hire, thus in-
dicating his ready availability for work.Dockendorf could have reviewed the union-referred appli-cations and contacted the prospective employees to determine
their availability, but given the immediate need for hiring,
and the fact that qualified applicants appeared at the jobsite
who were immediately available to work, Respondent was
justified in conducting its hiring in the manner in which it
did.I accordingly find no violation in Respondent's refusal toconsider for employment and refusal to hire the union-re-
ferred applicants.CONCLUSIONSOF
LAW1. Respondent Dockendorf Electric, Inc. is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.2. Locals 300, 363, 438, and 910 of the InternationalBrotherhood of Electrical Workers, AFL±CIO are labor orga-
nizations within the meaning of Section 2(5) of the Act.3. By refusing to hire Donald Sayer, and by refusing torecall or rehire Daniel Frigon, and by laying off Christopher
Grant, Respondent violated Section 8(a)(3) and (1) of the
Act.4. By warning employees that if they speak about unionmatters they would be discharged, and by warning them that
they could not speak about the Union, Respondent violated
Section 8(a)(1) of the Act.5. By warning employees that they could not engage inunion activities or they would be transferred, Respondent
violated Section 8(a)(1) of the Act.6. By threatening to lay off employees if they engaged inunion activities, Respondent violated Section 8(a)(1) of the
Act.7. By interrogating employees about their union member-ship and threatening to discharge them if they engaged in
union activities, Respondent violated Section 8(a)(1) of the
Act.8. Respondent has not committed any violations of the Actnot found here.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it be ordered to
cease and desist therefrom, and to take certain affirmative ac-
tion designed to effectuate the policies of the Act.I shall recommend that Respondent offer full and imme-diate reinstatement to Donald Sayer and Christopher Grant,
and shall recommend that Respondent offer to recall or rehire
Daniel Frigon, make them whole for any loss of earnings and
other benefits they may have suffered by reason of the dis-
crimination against them, less any interim earnings, to be
computed in the manner established by the Board in F.W.
Woolworth Co., 90 NLRB 289 (1950), with interest as com-puted in New Horizons for the Retarded, 283 NLRB 1173(1987). 17DOCKENDORF ELECTRIC14If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.15If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended14ORDERThe Respondent, Dockendorf Electric, Inc., SaratogaSprings, New York, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Refusing to hire, refusing to recall or rehire, and layingoff, or otherwise discriminating against employees in order
to discourage them from engaging in activities in behalf of
a labor organization.(b) Warning employees that if they speak about union mat-ters they would be discharged, and warning them that they
could not speak about the Union.(c) Warning employees that they could not engage inunion activities or they would be transferred.(d) Threatening to lay off employees if they engaged inunion activities.(e) Interrogating employees about their union membership,and threatening to discharge them if they engaged in union
activities.(f) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Donald Sayer the position for which he appliedand offer to Daniel Frigon and Christopher Grant the posi-
tions which they held and, if such positions no longer exist,
to substantially equivalent positions, without prejudice totheir seniority or other rights and privileges previously en-joyed, and make each of them whole, with interest, for any
loss of earnings and benefits each of them may have suffered
as a result of the unlawful treatment of them, as set forth in
the remedy section of this decision.(b) Remove from its files and memoranda, records, orother references to the unlawful refusal to hire, and to the
unlawful refusal to recall or rehire, and the unlawful layoff,
of Donald Sayer, Daniel Frigon, and Christopher Grant, as
set forth above, and notify each of them, in writing, that thishas been done and the unlawful actions taken against them
will not be used against them in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
Social Security records, timecards, personnel records and re-
ports, and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(d) Post at its Saratoga Springs office copies of the at-tached notice marked ``Appendix.''15Copies of the notice,on forms provided by the Regional Director for Region 3,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.